This is an appeal by the employer and its insurance carrier from an award of compensation in favor of claimant at various rates on account of reduced earnings. The contentions of the appellants are that the board erred in taking the actual earnings of the claimant and that the award of compensation for the period between May 18, 1945, and June 4, 1945, was unwarranted. The board correctly computed the earnings. The award, however, for the period between May 18, 1945, and June 4, 1945, cannot be sustained. Claimant is not entitled to compensation for that period. Award *942modified by striking therefrom the allowance for the period from May 18, 1945, to June 4, 1945, on the ground there is no evidence to sustain it, and as so modified affirmed, without costs. All concur.